NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1853-19
ROBERT BROWER,

          Appellant,

v.

NEW JERSEY DEPARTMENT
OF CORRECTIONS,

     Respondent.
___________________________

                   Submitted September 20, 2021 – Decided September 23, 2021

                   Before Judges Fasciale and Firko.

                   On appeal from the New Jersey Department of
                   Corrections.

                   Robert Brower, appellant pro se.

                   Andrew J. Bruck, Acting Attorney General, attorney for
                   respondent (Jane C. Schuster, Assistant Attorney
                   General, of counsel; Raajen V. Bhaskar, Deputy
                   Attorney General, on the brief).

PER CURIAM
        Robert Brower, pro se, an inmate at Northern State Prison in Newark,

appeals from a September 20, 2019 final decision of the New Jersey Department

of Corrections (DOC).       An Assistant Superintendent upheld a disciplinary

officer's decision finding Brower guilty of prohibited act *.004, fighting with

another person, N.J.A.C. 10A:4-4.1(a).1 For the reasons that follow, we affirm.

        On September 17, 2019,2 at approximately 1:46 p.m., Brower and inmate

Charles Clark were observed on camera footage by corrections officers Robert

Devol and John Rollar "actively fighting" and "exchang[ing] several punches

before other inmates broke them up." Devol and Rollar heard a "commotion"

before that while monitoring afternoon recreation. According to Brower, he was

in the Bayside Trailer 2 West dayroom waiting to use the phone when Clark

claimed he was next and pushed Brower away from the phone. After the two

inmates were "identified, separated, and placed in handcuffs," Sergeant Anna

Miglio arrived at the scene and questioned them. "[B]oth admitted that they

were fighting over whose turn it was to use the phone."




1
   "An inmate who commits . . . [a] prohibited act[] shall be subject to
disciplinary action . . . imposed by a hearing officer (DHO) . . . . Prohibited acts
preceded by an asterisk (*) are considered the most serious . . . ."
2
    Brower incorrectly refers to the date of the incident as September 16, 2019.
                                                                              A-1853-19
                                         2
      Following medical evaluations and clearance for prehearing disciplinary

housing, Brower and Clark provided written statements regarding the incident

"alluding to a fight over the phones" and were charged with prohibited act *004.

Clark stated, "it happen[ed] so fast [I] don't know who . . . hit who first." Brower

reported that Clark "shoved [him] with both hands around [his] chest area ," and

Brower responded by intentionally "air-[swinging]" at Clark. The disciplinary

report charging Brower with *.004 was delivered to him the following day,

September 18, 2019, by DOC staff. Brower was granted counsel substitute to

prepare his defense.

      On September 20, 2019, the hearing took place. Brower pled "not guilty"

to the charge and presented his defense. He denied a fight occurred with Clark,

but rather contended the two engaged in "tussling/horseplay . . . over the phone."

Counsel substitute relied on Brower's statements.        Brower was granted the

opportunity to call Clark as a witness to testify on his behalf but declined the

opportunity to do so or to confront and cross-examine adverse witnesses.

      Brower was adjudicated guilty of the *.004 charge. He was sentenced to

fifteen days' loss of recreational privileges, ninety-one days of administrative

segregation, and sixty days' loss of commutation time. DHO C. Ralph, reviewed




                                                                              A-1853-19
                                         3
Brower's statement for the record and noted the video was not requested by

either inmate.

      DHO Ralph found "[t]ussling means there was some physical contact,"

and "[s]anctions [are] to deter."          On September 20, 2019, Brower

administratively appealed the DHO's decision and asserted he and Clark "got

into an argument about the phone" but . . . "never exchanged any punches."

Assistant Superintendent A. Lewis entered a disposition upholding the DHO's

decision on September 24, 2019, explaining: "[y]ou were observed on camera

engaged in a fight with another inmate. This behavior is disruptive and will not

be tolerated. The sanction imposed was proportionate to the offense. No

leniency will be afforded to you." This appeal followed.

      Brower raises the following issues on appeal:

            POINT ONE

            THE STATE AGENCY'S ADMINISTRATIVE
            DECISION WAS ARBITRARY, CAPRICIOUS, AND
            UNREASONABLE IN LIGHT OF THE SUFFICIENT
            CREDIBLE EVIDENCE PRESENT IN THE
            RECORD, HAD IGNORED, AND UNDERVALUED
            SUBSTANTIAL EVIDENCE, ALL IN VIOLATION
            OF THE UNITED STATES AND NEW JERSEY
            CONSTITUTIONS, DUE PROCESS, STATUTE,
            AND REGULATION.

            A.    Introduction.


                                                                          A-1853-19
                                       4
B.   Evidence Required.

C.   Arbitrary, Capricious,     And    Unreasonable
     Decision Making.

POINT TWO

THE STATE AGENCY'S ADJUDICATION IS
INCONSISTENT WITH LAW AND THE POLICIES
BEHIND THE LEGISLATION, IN VIOLATION OF
THE UNITED STATES AND NEW JERSEY
CONSTITUTIONS, DUE PROCESS, STATUTE,
AND REGULATION.

POINT THREE

[BROWER] WAS DENIED HIS FUNDAMENTAL
DUE PROCESS RIGHT[S] IN VIOLATION OF THE
UNITED   STATES    AND     NEW    JERSEY
CONSTITUTIONS, DUE PROCESS, STATUTE,
AND REGULATION.

A.   [Brower] Was Denied His Right To Attend The
Hearing And Offer Evidence.

B.    [Brower] Was Denied The Opportunity To Call
A Witness(es) And Present Documentary And
Electronic Video Evidence. In Addition, [Brower] Was
Denied The Opportunity To Raise A Self-Defense
Claim To The Charges.

C.   [Brower] Was Denied The Opportunity For
Confrontation And Cross-Examination Of The
[Accuser(s)] And/Or The State's Witness(es).

D.   [Brower] Was Denied His Right To Have The
Evidence Relied Upon In Making A Determination Of


                                                       A-1853-19
                          5
            Guilt Documented In The Adjudication Of Disciplinary
            Report [F]orm.

            E.    The Department's Practices Violate Due Process.

            POINT FOUR

            THE STATE AGENCY DENIED [BROWER] OF HIS
            RIGHT TO THE EFFECTIVE ASSISTANCE OF
            SUBSTITUTE COUNSEL, IN VIOLATION OF THE
            UNITED    STATES  AND     NEW    JERSEY
            CONSTITUTIONS, DUE PROCESS, STATUTE,
            AND REGULATION.

            POINT FIVE

            THE STATE AGENCY'S FACTUAL CONCLUSIONS
            ARE SO WIDE OFF THE MARK AS TO BE
            MANIFESTLY MISTAKEN GIVING RISE TO A
            SENSE OF WRONGNESS, IN VIOLATION OF THE
            UNITED    STATES    AND   NEW    JERSEY
            CONSTITUTIONS, DUE PROCESS, STATUTE,
            AND REGULATION.

      Our review of final administrative agency decisions is limited. Malacow

v. N.J. Dep't of Corr., 457 N.J. Super. 87, 93 (App. Div. 2018) (citing Circus

Liquors, Inc. v. Governing Body of Middletown Twp., 199 N.J. 1, 9 (2009)).

An administrative agency's decision will not be reversed unless it is "arbitrary,

capricious or unreasonable or it is not supported by substantial credible evidence

in the record as a whole." Henry v. Rahway State Prison, 81 N.J. 571, 579-80

(1980) (citing Campbell v. Dep't of Civ. Serv., 39 N.J. 556, 562 (1963)).


                                                                            A-1853-19
                                        6
"'Substantial evidence' means 'such evidence as a reasonable mind might accept

as adequate to support a conclusion.'" Figueroa v. N.J. Dep't of Corr., 414 N.J.

Super. 186, 192 (App. Div. 2010) (quoting In re Pub. Serv. Elec. & Gas Co., 35

N.J. 358, 376 (1961)). Nonetheless, we must "engage in a 'careful and principled

consideration of the agency record and findings.'" Williams v. Dep't of Corr.,

330 N.J. Super. 197, 204 (App. Div. 2000) (quoting Mayflower Sec. Co. v.

Bureau of Sec., 64 N.J. 85, 93 (1973)).

      Brower's own waiver of the opportunity to call witnesses does not

implicate a due process concern. He had the opportunity to confront and cross-

examine witnesses but declined to as evidenced by his counsel substitute's

signature on the adjudication report. The DHO conducted the disciplinary

hearing in accordance with Title 10A.

      Based on case law and our review of the record, the DOC's decision that

Brower fought with Clark is supported by substantial, credible evidence. Henry,

81 N.J. at 579-80; see also N.J.A.C. 10A:4-4.1(a). During the proceedings,

Brower explained he engaged in nothing more than "tussling/horseplay" with

Clark. The video contradicted Brower's report and hearing testimony. Further,

our review of Brower's due process concerns shows he was afforded an adequate

procedural opportunity to present his defense. Moreover, through his counsel


                                                                          A-1853-19
                                          7
substitute, Brower acknowledged that the information in the DOC's hearing

report accurately reflected what took place at the disciplinary hearing. Brower's

remaining arguments are without sufficient merit to warrant discussion in a

written opinion. R. 2:11-3(e)(1)(D).

      Affirmed.




                                                                           A-1853-19
                                       8